ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Patriot Construction, Inc.                    )      ASBCA No. 59752
                                              )
Under Contract No. W912GY-14-C-0012           )

APPEARANCE FOR THE APPELLANT:                        Patricia A. Meagher, Esq.
                                                      Rogers Joseph O'Donnell, P.C.
                                                      San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ James P. Leary, JA
                                                     LTC Jose A. Cora, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 January 2016



                                                                      WSOM
                                                           ative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59752, Appeal of Patriot
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals